             Case 2:18-cr-00422-SMB Document 737 Filed 09/13/19 Page 1 of 2


                                  DISTRICT JUDGE'S MINUTES
                       IN THE UNITED STATES DISTRICT COURT
                           DISTRICT OF ARIZONA – PHOENIX
U.S. District Judge: Susan M. Brnovich          Date: September 13, 2019
USA v. Lacey et al                              Case Number: CR-18-00422-PHX-SMB
AMENDED
Assistant U.S. Attorney: Kevin Rapp, Andrew Stone, Peter Kozinets, Margaret Perlmeter, Reginald
Jones
Defendant-1: Michael Lacey
Interpreter: N/A
Attorney for Defendant: Paul Cambria, Janey Henze-Cook, Tom Henze, Retained
Defendant: X Present Not Present/Waived              ☒ Released ☐ Custody

Defendant-2: James Larkin
Interpreter: N/A
Attorney for Defendant: Thomas Bienert Jr., Whitney Bernstein, Retained
Defendant: ☒ Present ☐ Not Present ☒ Released ☐ Custody ☐ Summons ☐ Writ

Defendant-3: Scott Spear
Interpreter: N/A
Attorney for Defendant: Bruce Feder, Retained
Defendant: ☒ Present ☐ Not Present ☒ Released             ☐ Custody ☐ Summons ☐ Writ

Defendant-4: John Brunst
Interpreter: N/A
Attorney for Defendant: Ariel Neuman Retained
Defendant: ☒ Present ☐ Not Present ☒ Released             ☐ Custody ☐ Summons ☐ Writ

Defendant-6: Andrew Padilla
Interpreter: N/A
Attorney for Defendant: David Eisenberg, CJA
Defendant: ☐ Present ☒ Not Present ☒ Released/Waived                   ☐ Custody     ☐
Summons ☐ Writ

Defendant-7: Joye Vaught
Interpreter: N/A
Attorney for Defendant: David Eisenberg for Joy Bertrand, CJA
              Case 2:18-cr-00422-SMB Document 737 Filed 09/13/19 Page 2 of 2

USA v. Lacey et al                                                            Date: September 13, 2019
Case Number: CR-18-00422-PHX-SMB                                                             Page 2 of 2
Defendant: ☐ Present ☒ Not Present               ☒ Released/Waived           ☐ Custody ☐
Summons ☐ Writ

Motion hearing held.

Court addresses email from counsel dated 9/11/2019 in relation to missing documents or pleadings
from the Court docket. Court advises the parties that there is nothing on the docket that is secretive or
missing about a 1/3 of the documents on the list are filed by defense attorneys. A 1/3 of the documents
were documents filed under seal at the request of defense counsel to preserve the record and the other
1/3 relate to bond of release conditions.

The parties second email sent on 9/12/2019 in relation to discovery issues addressed. 1st issue -Upon
receipt of the FedEx package, if defendants feel there is something missing, discuss with the
government. 2nd issue- Court’s order with respect to limitations on the Jencks Act material is clarified
that the order is limited to the government’s interview memorandum of Carl Ferrer, all civil discovery
material that remains under the protective order and other Jencks materials not publically available.
However, if defendants think there is something else that should be removed from the protective
order, they are permitted to file a specific motion with their designations. 3rd issue- Government shall
produce the cooperation addendum, plea agreement for Carl Ferrer, the transcript of the proceedings
regarding his cooperation and the proffer letters, all documents referenced by in the Ferrer interview
report and Bate stamped copies of the Ferrer interview reports and related documents by 9/27/2019. In
that disclosure, the documents referenced in the Ferrer interview should be marked in the same
manner as they were reference in the interview.

Motion for Discovery (doc. 531) discussed and taken under advisement.

Motion to Compel (doc. 643) discussed. Court will set an evidentiary hearing for 10/3/2019 at 9:00
a.m. to 12:00 p.m. and 1:00 p.m. to 4:00 p.m.


                                                                                   Start: 11:00 AM
Court Reporter Christine Coaly                                                     Stop: 12:10 PM
Deputy Clerk Traci Abraham




                                               Page 2 of 2
